Citation Nr: 0809327	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from April 28, 1978, to 
December 7, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran originally requested that he be afforded a 
Central Office Board hearing at the time he submitted his 
substantive appeal in June 2005.  The veteran was scheduled 
for his hearing in June 2005 and provided notice of the 
hearing date.  

The veteran submitted a statement, wherein he withdrew his 
request for the hearing, in May 2005.  Accordingly, the 
veteran's request for a hearing is withdrawn and the Board 
will conduct its appellate review based on the evidence of 
record.  38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  The veteran served on active duty from April 28, 1978, to 
December 7, 1978.

2.  The veteran originally sought to establish basic 
eligibility for nonservice connected disability pension 
benefits in December 1997.  

3.  His claim was denied in February 1998.  The basis for the 
denial was that the veteran did not have the requisite 
wartime service for eligibility to nonservice-connected 
disability pension benefits.  The veteran failed to perfect 
an appeal.

4.  The evidence received since the February 1998 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim of basic eligibility for 
nonservice-connected disability pension benefits.  


CONCLUSION OF LAW

The additional evidence presented since the February 1998 
decision is not new and material, and the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits has not been reopened.  38 
U.S.C.A. §§ 1521, 5108 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.3 (2007).

In this case, the veteran entered onto active duty April 28, 
1978, and was discharged on December 7, 1978.  The veteran 
had no other active military service.

The periods of war are defined at 38 C.F.R. § 3.2 (2007).  
The veteran's active military service occurred between two 
periods of war.  The Vietnam era that ended on May 7, 1975, 
and the Persian Gulf War that began on August 2, 1990.  
38 C.F.R. § 3.2(f), (i).  

The veteran originally submitted a claim of entitlement for 
basic eligibility for nonservice-connected disability pension 
benefits in December 1997.  The claim was denied by the RO in 
February 1998.  The veteran did not submit a notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  As a result, entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 RO 
decision consisted of the veteran's DD 214, his service 
medical records (SMRs), lay statements in support of the 
veterans contentions received in 1987, VA disability/pension 
claims of the veteran, received in February 1987 and December 
1997, VA medical records for the period from October 1982 to 
November 1997, private treatment records dated in July 1976 
and December 1997, statements from the veteran.

The veteran had sought service connection for several issues 
in February 1987.  The majority of the evidence related to 
the adjudication of that claim.  Ultimately his claim was 
denied by the Board in August 1988.  The evidence of record 
established the veteran's period of service as from April 28, 
1978, to December 7, 1978.  The veteran did not contend that 
he had any additional military service.

The RO denied the veteran's claim because he did not have 
active service during a period of war, as required by the 
statute and implementing regulation, in February 1998.  He 
did not appeal that decision.  

The veteran sought to reopen his claim for entitlement to 
nonservice connected disability pension benefits in July 
2004.  The evidence submitted with his new claim consisted of 
statements from the veteran expressing his contentions that 
he had the requisite service to establish entitlement to 
nonservice-connected disability pension benefits.  He also 
submitted evidence of his award of Social Security 
Administration (SSA) disability benefits.  

The evidence submitted is new to the record.  The veteran has 
not previously made the arguments he has raised with the 
current claim.  He has stated on several occasions that he 
had more than 90 days of service and that this qualified him 
for consideration for his claimed pension.  He did not assert 
that he served during a period of war, only that he had the 
required 90 days of service.  Further, the veteran did not 
contend that he had any additional military service that 
would show that he now met the service requirements.  The 
evidence is not material because it does not serve to 
establish that the veteran had any other military service 
that could be considered to find him as eligible for 
nonservice-connected disability pension benefits.  

The notice of his SSA disability award is also new to the 
record.  The veteran submitted it to establish his total 
disability status.  However it is not material as it presents 
no evidence as to the veteran's period of military service.

The evidence added to the record does not go to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim.  The veteran does 
not have the required qualifying wartime service.  He has not 
alleged that he has had any additional service that would 
make him eligible for the benefits he seeks.  The veteran's 
application to reopen his claim of entitlement for basic 
eligibility for nonservice-connected disability pension 
benefits is denied.

The Board has also considered whether the veteran received 
proper notice as required by The Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007).  However, in this case the veteran must establish 
entitlement to the benefits he seeks by having the required 
wartime service as set forth by the applicable statute and 
regulation.  This was so at the time his claim was first 
denied in February 1998 and that requirement is unchanged for 
the present claim.  The veteran clearly does not have the 
requisite service.  

The veteran contended in his July 2004 claim that his 
military service met the requirement for entitlement to 
pension benefits.  He did not contend that he had any 
additional military service beyond that already established 
by the evidence of record.  He presented no evidence of 
further military service.

The Board notes that the RO adjudicated the veteran's claim 
on the merits rather than as requiring the submission of new 
and material evidence because of the prior final denial.  The 
veteran is not prejudiced by the Board's action in 
adjudicating his claim, on a different basis, the requirement 
for new and material evidence.  The Board is required to 
conduct a de novo review, regardless of the RO's action.  See 
Jackson, Barnett, supra.  The veteran was afforded a greater 
benefit by the RO's adjudication on the merits.  Finally, 
despite the RO's attempt to develop evidence in this case to 
assist the veteran, the facts are not in dispute as to his 
dates of active military service.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

As there is no legal basis upon which to award the veteran 
entitlement to nonservice-connected disability pension 
benefits, his appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

New and material evidence not having been received, the 
application to reopen a claim to establish entitlement to 
basic eligibility for nonservice-connected disability pension 
benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


